 
EXHIBIT 10.1
 
 
Sun Healthcare Group, Inc. Executive Bonus Plan
 
 
Effective January 1, 2008, annual incentive bonuses of senior management of Sun
Healthcare Group, Inc. (“Sun”) and senior management of SunBridge Healthcare
Corporation (“SunBridge”) shall be determined pursuant to this plan.
 
 
The incentive bonus (the “Bonus”) of an executive for any fiscal year (the
“Applicable Fiscal Year”) shall be based on the criteria set forth below.   For
Mr. Matros, Mr. Mathies and Dr. Hunker, the Bonus will be based upon achievement
of the EBITDA and quality of care targets as described below.  For Mr. Shaul,
Mr. Newman and Ms. Fisher, the Bonus will be determined solely by achievement of
the EBITDA target as described below.
 
1.           EBITDA.  The amount of the Bonus for all executives shall be based
upon Sun’s normalized consolidated earnings before interest, taxes, depreciation
and amortization of Sun (“EBITDA”), as published by Sun in its press release
announcing financial results for the Applicable Fiscal Year. The Compensation
Committee of the Board of Directors (the “Committee”) of Sun reserves the right
to make adjustments to the normalizing items in determining the level of
achievement of the EBITDA target.


The Committee shall establish the EBITDA target each year.  Subject to the
provisions of Section 2, the amount of the Bonus shall be based upon actual
EBITDA attained as a percentage of the target EBITDA as follows (percentages in
the tables are percentages of base salary as of the last day of the Applicable
Fiscal Year):


Name
Position
85% of target
100% of target
115% of target
R. Matros
Chairman &
 CEO
18%
90%
158%
W. Mathies
COO SunBridge
15%
75%
131%
B. Shaul
CFO
15%
75%
131%
C. Hunker
Ch. Comp. &
Ch. Risk Off.
15%
75%
131%
M. Newman
GC
15%
75%
131%
H. Fisher
SVP, HR
10%
50%
88%





If actual EBITDA is less than 85% of target EBITDA, no Bonus will be paid to any
executive.  If actual EBITDA exceeds 115% of target EBITDA, each Bonus will
equal the percentage of base salary set forth in the last column of the table
above.  If actual EBITDA is greater than 85% of target EBITDA but less than 100%
of target EBITDA, or greater than 100% but less than 115%, the amount of the
Bonus will be prorated between the amounts shown in the applicable columns of
the table.


2.           Quality of Care Component.    If the quality of care target is met,
the Bonus shall be paid in the amount determined as set forth above.  If the
quality of care target is
 
 
 
 

--------------------------------------------------------------------------------

 
 
not met, the Committee shall deduct such amount of the Bonus for each of Mr.
Matros, Mr. Mathies and Dr. Hunker as it determines in its discretion from the
amount otherwise payable.  The quality of care target is met if quality of care
at skilled nursing centers operated by SunBridge and its subsidiaries is better
than or equal to the quality of care at skilled nursing centers of SunBridge’s
for-profit peer group of companies for the Applicable Fiscal Year (or the twelve
month period ending as close as possible to the end of Applicable Fiscal Year
for which data are available at the time the Committee considers the amount of
the Bonus), in each case as measured by the Health Deficiency Index reported by
the Long Term Care Institute.  Notwithstanding the above, if actual EBITDA is at
least equal to 85% of target, the amount of the Bonus payable to Messrs. Matros
and Mathies cannot be less than 10% of their respective base salaries.


3.           Timing of Payment.  The Bonus shall be paid to each executive at
the time specified in such executive’s employment agreement.

 
2 

--------------------------------------------------------------------------------

 
